Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 1/5/22 has been withdrawn.  
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on January 5, 2022, is acknowledged.
  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asirvatham et al (US 2019/0077724) or Asirvatham et al (US 2019/0075787).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of 
‘724 teaches a composition containing a first solvent, the first solvent including a caprolactam derived solvent, a crop nutrition active ingredient dissolved in the first solvent; a second solvent, and a surfactant.  Suitable caprolactam solvents include N-methylcaprolactam, N-ethyl caprolactam, N-butyl caprolactam, and mixtures thereof.  The concentration of the first solvent is from 5% to 50% by weight, and the concentration of the second solvent is from 15% to 60% by weight.  See paras. 31-36.  ‘724 discloses the claimed invention with sufficient specificity to constitute anticipation.
‘787 teaches a composition including a caprolactam-derived solvent and a crop protective active ingredient.  See Abstract.  Suitable caprolactam solvents include N-methylcaprolactam, N-ethyl caprolactam, N-butyl caprolactam, and mixtures thereof.  See para. 18.  The composition may further include an emulsifier (i.e., surfactant) in amounts from 5% to 15% by weight of the composition.  Cosolvents may be used in amounts from 15% to 70% by weight.  See paras. 14 and 15.  The concentration of the caprolactam-derived solvent is from 5% to 50% by weight.  See paras. 31-32.  ‘787 discloses the claimed invention with sufficient specificity to constitute anticipation.
. 
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US 2019/0219925).
Jiang et al teach solvents useful for removing photoresists and electronic processing equipment, containing a ternary solvent of DMSO, N,N-dimethyl propionamide, and N-methyl caprolactam. See paras. 30-37.  The amount of individual substance can vary from 1 to 99% by weight.  See para. 73 and 74.  Jiang et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Jiang et al anticipate the material limitations of the instant claims.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2019/0219925). 
 Jiang et al do not teach, with sufficient specificity, a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition .
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542). 
Jiang et al teach a solvent consisting essentially of a first component consisting of one or more acyclic amides; an optional second component consisting of one or more of DEAC, etc.; one or more glycol ethers or glycol ether acetates and one or more cyclic amides.  See Abstract.  Suitable cyclic amides include caprolactam derived solvents as recited by the instant claims.  See paras. 42-47.  DEAC may be used in amounts from 1 to 99% by weight.  The composition contains the caprolactam derived solvents in amounts from 10% to 90% by weight.  See paras. 74-78.  The composition is used for cleaning electronic parts, etc.  See paras. 78-81.  
Jiang et al do not teach, with sufficient specificity, a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Jiang et al suggest a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
s 1-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al (US 2009/0062120).
Sowa et al teach agrochemical compositions containing one or more agrochemical ingredients; and one or more substances selected from caprolactam and caprolactam derivatives of Formula (I) which include methyl, ethyl, n-propyl, etc., derivatives.  The compositions may include additives such as surfactants, thickeners, etc.  See paras. 20-25.  The caprolactam derivatives are present in amounts from 5% to 70% by weight.  See paras. 50-51.  Additional solvents may be used in the composition in amounts from 5% to 98% by weight and include hydrocarbons, propylene carbonate, etc.  See paras. 35-37.  
Sowa et al do not teach, with sufficient specificity, a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Sowa et al suggest a composition containing a primary solvent, a caprolactam-derived solvent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al (US 2009/0062120) as applied to claims 1-6, 12, and 13 above, and further in view Jiang et al (US 2020/0150542); Asirvatham et al (US 2019/0077724) or Asirvatham et al (US 2019/0075787).
Sowa et al are relied upon as set forth above.  However, Sowa et al do not teach the use of N-butyl caprolactam in addition to the other requisite components of the composition as recited by the instant claims.  
Jiang et al, ‘724, and ‘787 are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-butyl caprolactam in the composition taught by Sowa et al, with a reasonable expectation of success, because Jiang et al, ‘724, or ‘787 teach the equivalence of N-ethyl caprolactam to N-butyl caprolactam as a solvent in a similar composition and further, Sowa et al teach the use of N-ethyl caprolactam. 
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2019/0219925) as applied to claims 1-3 above, and further in view of Jiang et al (US 2020/0150542); Asirvatham et al (US 2019/0077724) or Asirvatham et al (US 2019/0075787).
Jiang et al are relied upon as set forth above.  However, Jiang et al do not teach the use of N-ethyl caprolactam and N-butyl caprolactam in addition to the other requisite components of the composition as recited by the instant claims.  
Jiang et al, ‘724, and ‘787 are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-ethyl caprolactam or N-butyl caprolactam in the composition taught by ‘925, with a reasonable expectation of success, because Jiang et al, ‘724, or ‘787 teach the equivalence of N-methyl caprolactam to N-ethyl . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham et al (US 2019/0077724) or Asirvatham et al (US 2019/0075787) as applied to claims 1-12 above, and further in view of Sowa et al (US 2009/0062120).
‘724 and ‘787 are relied upon as set forth above.  However, ‘724 or ‘787 do not teach the use of a thickener in addition to the other requisite components of the composition as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener in the composition taught by ‘724 or ‘787, with a reasonable expectation of success, to use a thickener in the composition taught by ‘724 and ’787, with a reasonable expectation of success, because Sowa et al teach the use of thickeners in a similar composition and further, thickeners would be desirable in the compositions taught by ‘724 or ‘787 depending upon the desired viscosity of the end use product. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2020/0150542) or Jiang et al (US 2019/0219925) as applied to the rejected claims above, and further in view of Trivedi et al (US 2009/0281012).
‘542 and ‘925 are relied upon as set forth above.  However, ‘542 and ‘925 do not teach the use of a surfactant or thickener in addition to the other requisite 
 Trevedi et al tach an environmentally-friendly composition for industrial and consumer applications containing surfactants, water, solvents, etc.  The composition may be used as a metal substrate cleaner, etc.  See Abstract.  Additionally, thickening 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant and thickener in the composition taught by ‘542 and ‘925, with a reasonable expectation of success, because Trivedi et al teach the use of surfactant and thickeners in a similar composition and further, such components would be desirable in the compositions taught by ‘542 and ‘925 to improve cleaning properties.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 5, 6, 8, 10-12, 14, 16-18, and 20 of copending Application No. 16/130066 (reference application); or claims 1, 3-8, 11-16, and 18-20 of 16/130055. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,3, 5, 6, 8, 10-12, 14, 16-18, and 20 of copending Application No. 16/130066 (reference application); or claims 1, 3-8, 11-16, and 18-20 of 16/130055 encompass the material limitations of the instant claims.  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8, 10-12, 14, 16-18, and 20 of copending Application No. 16/130066 (reference application); or claims 1, 3-8, 11-16, and 18-20 of 16/130055, both in view of Sowa et al (US 2009/0062120).  Claims 1, 3, 5, 6, 8, 10-12, 14, 16-18, and 20 of copending Application No. 16/130066 (reference application); or claims 1, 3-8, 11-16, and 18-20 of 16/130055 encompass all the material limitations of the instant claims except for the inclusion of a thickener.  
Sowa et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a thickener in the composition claimed by 16/130066 or 16/130055, with a reasonable expectation of success, because Sowa et al . 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 10, 2022